[Cite as Artistic Carpet Warehouse, Inc. v. King, 2021-Ohio-849.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

ARTISTIC CARPET
WAREHOUSE, INC.                                         :

                 Plaintiff-Appellant,                   :
                                                                    No. 109638
                 v.                                     :

JAMIE KING, D.B.A., SHOP N PLAY,                        :

                 Defendant-Appellee.                    :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: March 18, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-19-917801


                                             Appearances:

                 Weltman Weinberg & Reis Co., L.P.A., and Donald A.
                 Mausar, for appellant.

                 Polk Kabat, L.L.P., Andrew A. Kabat, and Daniel M.
                 Connell, for appellee.


FRANK D. CELEBREZZE, JR., J.:

                Plaintiff-appellant Artistic Carpet Warehouse (“Artistic”) brings the

instant appeal challenging the trial court’s judgment granting summary judgment

in favor of defendant-appellee, Jamie King d.b.a. Shop N Play (“King”) in Artistic’s
breach of contract action. Artistic argues that genuine issues of material fact existed

that precluded judgment in King’s favor, and that the trial court erred in granting

King’s motion for leave to file a motion for summary judgment. After a thorough

review of the record and law, this court reverses and remands for further

proceedings consistent with this opinion.

                        I. Factual and Procedural History

             Artistic is in the business of selling and installing flooring.      King

operates an amusement center for children, Shop N Play, at Southpark Mall in

Strongsville, Ohio, where children can play while their parents shop in the mall. The

instant matter involves a dispute between Artistic and King regarding flooring that

was installed by Artistic at King’s amusement center.

             According to King, the “product and installation services provided by

Artistic were flawed from the start.” Appellee’s brief at 3. King brought the issues

to Artistic’s attention. The parties dispute when King was obligated to tender

payment for the flooring and installation to Artistic. Artistic contends that payment

was due at the time of installation. King, on the other hand, asserts that after she

brought the issues with the flooring to Artistic’s attention, the parties agreed that

King “would only be responsible for providing full payment if and when Artistic

corrected the product and installation issues.” Id.

             According to King, Artistic never corrected the flooring issues at her

amusement center. Artistic, on the other hand, maintains that it attempted to

resolve the issues, but King refused to permit Artistic to complete the warranty work
and remediate the issues. Nevertheless, King did not tender payment to Artistic for

the flooring and installation.

             On July 5, 2019, Artistic filed a complaint against King alleging that

King failed to pay for the “carpeting and/or flooring” that it purchased from Artistic

on October 9, 2018. Artistic alleged that it was entitled to collect $6,893.58 from

King, and asserted that it was entitled to “pre-judgment and post-judgment

statutory interest at 5% per annum from October 9, 2018.” Artistic attached an

invoice, dated October 9, 2018, to its complaint.

             On August 20, 2019, King filed a motion for leave to file an answer and

an answer. The trial court granted King’s motion for leave on September 5, 2019,

and deemed King’s answer filed as of August 21, 2019.

             In her answer, King asserted that she paid Artistic more than half of the

balance for the flooring and carpeting installation. King stated that “[King] and

[Artistic] came to a payment agreement and agreed the remaining balance would be

paid ‘once transitions were fixed’[.]” King alleged that Artistic failed to fix their

mistakes. King attached three invoices to her answer: (1) an August 2018 invoice,

(2) a September 13, 2018 invoice, and (3) an October 9, 2018 invoice.

             The trial court set a telephone case management conference for

September 9, 2019, but this conference was cancelled. The trial court set a telephone

case management conference for October 17, 2019. On October 11, 2019, the trial

court converted the case management conference set for October 17 from a

telephone conference to an in-person conference.
             The trial court held a case management conference on October 17, 2019.

Both parties appeared. The parties agreed to a case management schedule. The trial

court filed a journal entry on October 18, 2019, in which it set the matter for a bench

trial on March 17, 2020, and set forth the deadlines for discovery, filing final pretrial

statements, filing trial briefs, filing motions in limine, and submitting exhibits to the

trial court before trial, including the curriculum vitae of any expert witnesses the

parties intended to call at trial.

               King acted pro se from July 5, 2019, when Artistic filed its complaint,

to December 13, 2019. On December 13, 2019, defense counsel filed a notice of

appearance on King’s behalf.

              On January 15, 2020, King filed a motion for summary judgment.

Therein, King argued that she was entitled to summary judgment because Artistic

“cannot demonstrate that it performed the subject contract, that it honored the

warranty and that the condition precedent to payment, i.e. the resolution of

deficiencies in the installation, had been satisfied. To the contrary, the undisputed

evidence establishes that it is [Artistic], not [King] who had breached the parties’

agreement.” In support of her motion for summary judgment, King submitted (1)

the deposition testimony of Artistic’s sales employee, Lee Shurtleff, (2) a job invoice

dated October 9, 2018, (3) an affidavit of Andrew Fronczek, an expert in the field of

flooring products and product maintenance, (4) Fronczek’s curriculum vitae, and

(5) Fronczek’s “Flooring Inspection Report.”
             On January 22, 2020, King filed a motion for leave to file a summary

judgment motion. Because the matter had already been set for trial, King was

required to obtain leave of court to file her motion for summary judgment. See

Civ.R. 56(A). Therein, King asserted that she “inadvertently failed to attach a

Motion for Leave” at the time she filed her motion for summary judgment on

January 15, 2020.

             On January 24, 2020, Artistic filed a brief in opposition to King’s

motion for leave and motion to strike King’s motion for summary judgment.

Therein, Artistic acknowledged that the trial court did not establish a deadline for

filing dispositive motions during the October 17, 2019 case management conference

or corresponding journal entry filed on October 18, 2019. However, Artistic argued

that at the case management conference, “[King] was pro se appeared in person. It

was agreed at that time there were material issues of fact in light of her answer and

the pictures which she brought to the hearing and tried to produce at that time. As

such it was agreed that no motion for summary judgment would be filed by either

party[.]”

              Artistic argued that the trial court should not permit King’s counsel to

file a motion for summary judgment “since no motion for summary judgment

planning duties were contemplated in the detailed [October 18, 2019 journal entry]

and with such little time before the trial date.” Finally, Artistic argued that King

failed to file a motion for leave to file a motion for summary judgment as required

by Civ.R. 56(B).
              King filed a reply brief in support of her motion for leave to file a

motion for summary judgment on January 27, 2020. Therein, King argued that she

filed her motion for leave, pursuant to Civ.R. 56(B), before Artistic filed its brief in

opposition and motion to strike.       King argued that the motion for summary

judgment was filed less than one month after depositions were taken by King’s newly

retained counsel, before the January 17, 2020 discovery deadline, and two months

before the scheduled trial date. Finally, King disputed Artistic’s assertion that the

parties reached an agreement during the case management conference that neither

party would file a motion for summary judgment based on the existence of material

issues of fact. King emphasized that Artistic failed to produce any evidence that such

an agreement was, in fact, reached by the parties, and that the trial court’s

October 18, 2019 journal entry does not reference any such agreement.

              On January 31, 2020, the trial court granted King’s motion for leave

to file a motion for summary judgment. The trial court’s journal entry provides, in

relevant part, that King “shall have 28 days from the date of this entry to file a

response. [Artistic’s] reply shall be due 7 days thereafter.”

              On February 18, 2020, Artistic filed a brief in opposition to King’s

motion for summary judgment.          Therein, Artistic argued that based on the

supporting affidavit of Artistic’s owner and operator, Mark Mitchell, that “it is clear

that triable issues of fact exist” that preclude judgment as a matter of law in King’s

favor.
              Mitchell’s affidavit was executed on February 14, 2020.            In his

affidavit, Mitchell averred that Artistic ordered, delivered, and installed the flooring

at King’s business and that King “did not pay for the flooring upon installation as

she was supposed to.” Mitchell further averred, in relevant part:

      Affiant further states that [A]rtistic has always agreed to repair or
      replace the work product that they installed if it was caused by their
      installation crew as there was a 1 year warranty on labor.

      Affiant further states that [Artistic] did some repair work as directed by
      [King] but was still not paid.

      ***

      Affiant further states that [King] has now refused to allow [Artistic] to
      remedy any problems with the flooring [Artistic] installed.

      Affiant further states that the product in dispute in terms of installation
      is the rubber mold and track that acts as a transition from one type of
      flooring to another. It was not part of the original product quote but
      was added on by [King] as some point. The rubber mold and track was
      12% of the total job, invoice coming in at $985.00. [Artistic] agreed to
      reduce the balance [on] the outstanding amount of $985.00 but [King]
      rejected that proposal. The flooring products that are in dispute total
      the amount of $6,893.58.

              King filed a reply brief in support of her motion for summary

judgment on February 18, 2020. Therein, King argued that Artistic’s brief in

opposition and Mitchell’s supporting affidavit completely contradicted Mitchell’s

prior sworn deposition testimony on December 23, 2019. King did not address, nor

present evidence refuting Mitchell’s averment that Artistic attempted to remedy the

flooring problems, but King did not permit Artistic to do so.
                On March 2, 2020, the trial court granted King’s motion for summary

judgment. It is from this judgment that Artistic filed the instant appeal on March 26,

2020.

               Artistic assigns two errors for review:

        I. The trial court incorrectly granted summary judgment in favor of
        [King] where each element of [Civ.R. 56(C)] were not met and where
        genuine issues of material fact existed, where [King] was not entitled to
        judgment as a matter of law, and with the evidence construed most
        strongly in favor of [Artistic] reasonable minds could have come to a
        conclusion which was not adverse to [Artistic], all of which should have
        precluded summary judgment in [King’s] favor.

        II. The trial court erred when it granted [King’s] leave to file its motion
        for summary judgment which included expert testimony, and where
        the case management order agreed to by the parties did not include
        provisions for expert report or expert report disclosure dates, and did
        not include a dispositive motion schedule, cut-of [sic] date, or ruling
        date, and doing do after the [d]iscovery period had expired thereby
        preventing [Artistic] from doing any additional discovery regarding the
        expert report used during the court’s decision making process and
        appended to [King’s] [m]otion for [s]ummary [j]udgment.

                                   II. Law and Analysis

                          A. Motion for Summary Judgment

                In its first assignment of error, Artistic argues that the trial court erred

in granting King’s motion for summary judgment.

                                1. Standard of Review

                Summary judgment, governed by Civ.R. 56, provides for the expedited

adjudication of matters where there is no material fact in dispute to be determined

at trial. In order to obtain summary judgment, the moving party must show that

“(1) there is no genuine issue of material fact; (2) the moving party is entitled to
judgment as a matter of law; and (3) it appears from the evidence that reasonable

minds can come to but one conclusion when viewing evidence in favor of the

nonmoving party, and that conclusion is adverse to the nonmoving party.” Grafton

v. Ohio Edison Co., 77 Ohio St.3d 102, 105, 671 N.E.2d 241 (1996), citing State ex

rel. Cassels v. Dayton City School Dist. Bd. of Edn., 69 Ohio St.3d 217, 219, 631

N.E.2d 150 (1994).

              The moving party has the initial responsibility of establishing that it

is entitled to summary judgment. Dresher v. Burt, 75 Ohio St.3d 280, 292-293, 662

N.E.2d 264 (1996). “[I]f the moving party meets this burden, summary judgment is

appropriate only if the nonmoving party fails to establish the existence of a genuine

issue of material fact.” Deutsche Bank Natl. Trust Co. v. Najar, 8th Dist. Cuyahoga

No. 98502, 2013-Ohio-1657, ¶ 16, citing Dresher at 293.

              Once the moving party demonstrates no material issue of fact exists

for trial and the party is entitled to judgment, the burden shifts to the nonmoving

party to put forth evidence demonstrating the existence of a material issue of fact

that would preclude judgment as a matter of law. Dresher at id. In order to meet

his burden, the nonmoving party may not merely rely upon allegations or denials in

his or her pleadings, and must set forth specific facts, by affidavit or as otherwise

provided in Civ.R. 56(E), demonstrating the existence of a genuine issue of material

fact for trial. See Houston v. Morales, 8th Dist. Cuyahoga No. 106086, 2018-Ohio-

1505, ¶ 7, citing Mootispaw v. Eckstein, 76 Ohio St.3d 383, 385, 667 N.E.2d 1197
(1996). Summary judgment is appropriate if the nonmoving party fails to meet this

burden. Dresher at id.

                               2. Breach of Contract

              To succeed on its breach of contract claim, Artistic must demonstrate

“the existence of a binding contract or agreement; the non-breaching party

performed its contractual obligations; the other party failed to fulfill its contractual

obligations without legal excuse; and the non-breaching party suffered damages as

a result of the breach.” Garofalo v. Chicago Title Ins. Co., 104 Ohio App.3d 95, 108,

661 N.E.2d 218 (8th Dist.1995).

              In granting King’s motion for summary judgment, the trial court

concluded, in relevant part,

      [King] has clearly articulated grounds for Summary Judgment. in
      response to [King’s] clearly articulated grounds for Summary
      Judgment, [Artistic] has merely asserted general allegations and
      denials. [Artistic] has offered the self-serving affidavit of [Artistic’s]
      owner and operator that does not even address the primary issues
      presented. While [Artistic] states the carpet was installed, it does not
      state it was installed properly. While [Artistic] states that some repairs
      were done, it does not state all repairs were done. [Artistic] does not
      refute that the proper installation of the rubber transitions was a
      condition precedent to payment, nor assert that this condition
      precedent was met.

Trial court’s opinion and order at p. 3.

              After reviewing the record, we find that genuine issues of material fact

exist that precluded judgment as a matter of law in King’s favor.

              In support of her motion for summary judgment, King submitted (1)

the deposition testimony of Artistic’s sales employee, Lee Shurtleff, (2) a job invoice
dated October 9, 2018, (3) an affidavit of expert witness Andrew Fronczek, (4)

Fronczek’s curriculum vitae, and (5) Fronczek’s “Flooring Inspection Report.”

              The October 9, 2018 invoice attached to King’s motion for summary

judgment provided that “payment in full to be made upon completion on

installation, unless otherwise noted.”    The invoice’s “installation instructions”

section contained handwritten notes that provided that a payment of $3,400 was

due on October 12, 2018, and a payment of $3,493.58 was due on November 8, 2018,

“once transitions are fixed.”

              Shurtleff testified during his deposition that he made the handwritten

notes in the October 9, 2018 job invoice’s “installation instructions” section.

Shurtleff testified that the installation instructions meant that King owed Artistic

money once the transitions had been fixed. Shurtleff confirmed that the transitions

had not been fixed at the time of his deposition on December 23, 2019.

              This evidence submitted by King, the October 9, 2018 job invoice and

Shurtleff’s deposition testimony, demonstrated that the parties agreed that King

would tender final payment once the transitions were fixed.

              The October 9, 2018 job invoice submitted by King contained a one-

year warranty provision that provided, “[a]ll labor and material is guaranteed for a

period on one year from date of installation.” Fronczek examined the flooring issues

at King’s amusement center and completed a report detailing his findings.

Fronczek’s report discusses aspects of improper installation by Artistic. Fronczek

identified several flooring problems, and he opined that the problems were
“installation-related,” rather than manufacturing-related problems or problems

resulting from damage caused by third parties.         Fronczek did not, however,

expressly conclude that the entire carpet installed by Artistic needed to be replaced.

Nor did Fronczek opine on the cost of remediating the flooring and installation

issues.

              This evidence submitted by King, the October 9, 2018 job invoice,

Shurtleff’s deposition testimony, and Fronczek’s report, demonstrates that the

parties agreed that King would tender final payment once the transitions were fixed,

that Artistic partially performed under the contract, and that a dispute exists

regarding whether Artistic fulfilled its contractual obligations. The evidence does

not, however, demonstrate that Artistic’s partial performance relieved King of her

contractual obligation in its entirety.

              King’s motion for summary judgment and the supporting evidence

failed to demonstrate that no genuine issues of material fact existed and that she

was entitled to judgment as a matter of law. After reviewing the record, we find that

genuine issues of material fact existed regarding (1) the materiality of Artistic’s

breach of the warranty provision, and whether Artistic’s partial performance under

the contract relieved King of her contractual obligation in its entirety, and (2) the

damages, if any, to which King is entitled based on her claim that Artistic breached

the warranty provision.

              The crux of King’s summary judgment motion was that Artistic

breached the warranty provision by failing to properly install the carpeting and that
King was not required to tender final payment until the transition pieces were fixed.

In support of her position, King relied on Shurtleff’s deposition testimony that King

owed Artistic the final payment money once the transitions had been fixed.

              As an initial matter, we note that the transition pieces constituted a

small fraction of the parties’ total contract. Mitchell averred in his affidavit that the

transition pieces, or rubber mold and track, were “12% of the total job” and that the

cost of the transition pieces was $985. The total amount of the parties’ contract was

$8,093.58. Mitchell averred that aside from the dispute about the transition pieces,

there was a dispute about other flooring products installed by Artistic totaling

$6,893.58.

               Nevertheless, Artistic’s breach of the parties’ agreement that King

would tender final payment once the transitions were fixed does not, as a matter of

law, negate King’s obligation to pay for the services and goods rendered by Artistic.

It is undisputed that Artistic partially performed under the parties’ contract. King

has not demonstrated, much less argued, that the transitions being completed were

essential to the contract as a whole, such that she would be relieved of her burden to

pay for the nearly $7,000 in goods and services that were in addition to the cost of

the transition pieces. In fact, Mitchell averred that the transition pieces were “not

part of the original product quote” and that they were subsequently added into the

project by King.

              “‘A breach of one of several terms in a contract does not discharge the

obligations of the parties to the contract, unless performance of that term is essential
to the purpose of the agreement.’” 491 N. Park Real Estate, L.L.C. v. Spice Partners,

L.L.C., 10th Dist. Franklin No. 14AP-304, 2014-Ohio-5164, ¶ 22, quoting Kersh v.

Montgomery Dev. Ctr., Ohio Dept. of Mental Retardation & Dev. Disabilities, 35

Ohio App.3d 61, 519 N.E.2d 665 (10th Dist.1987). “The determination of whether a

party’s breach of a contract was a ‘material breach’ is generally a question of fact.”

O’Brien v. Ohio State Univ., 10th Dist. Franklin No. 06AP-946, 2007-Ohio-4833,

¶ 11, citing Kersh at 63.

               Based on the foregoing analysis, we find that a genuine issue of

material fact exists regarding the materiality of Artistic’s breach of the warranty

provision and the parties’ agreement that King would tender final payment once the

transitions were fixed.

               We further find that a genuine issue of material fact exists regarding

the amount of damages, if any, to which King is entitled on her claim that Artistic

breached the warranty provision. King failed to produce any evidence of the cost to

repair Artistic’s allegedly improper installation.        This, alone, automatically

precludes any conclusion that King should be entirely relieved of her contractual

obligations.

               In her appellate brief, King mischaracterizes the deposition testimony

of Shurtleff and the conclusions reached in Fronczek’s report. King asserts that

Shurtleff “testified that portions of the indoor/outdoor carpeting were not properly

installed.” Appellee’s brief at 11-12. The record reflects that after reviewing a single

photograph of the AstroTurf that had been installed by Artistic, Shurtleff
acknowledged that the AstroTurf appeared to be cut. Shurtleff confirmed, “[t]hat’s

not proper installation.” All of the other attempts to have Shurtleff confirm that the

flooring had been improperly installed were unsuccessful. Shurtleff’s deposition

testimony did not conclusively establish that the entire carpet was installed

improperly or that the carpet itself was defective. In fact, Shurtleff opined that the

carpeting was not defectively installed.

                King also asserts that Fronczek “opined that the entire job was

substandard and needs to be replaced.” Appellee’s brief at 7. Although Fronczek

discusses aspects of improper installation, his report does not expressly conclude

that the entire carpet installed by Artistic needs to be replaced. Furthermore,

Fronczek does not opine on the cost to remediate the purportedly improper

installation.

                Neither Shurtleff’s nor Fronczek’s deposition testimony undisputedly

establishes that King is entitled to retain the goods and services, particularly the

nearly $7,000 in flooring that is not related to the transition pieces, free of any

obligation to pay based on the dispute about the warranty or completion of the

transition pieces. Rather, the testimony demonstrates that a genuine issue of

material fact exists regarding the damages, if any, to which King is entitled.

                Regarding the issues identified in Fronczek’s expert report, Artistic

concedes that it needs to perform warranty work to remedy these issues. Mitchell’s

affidavit, which Artistic submitted in opposing King’s summary judgment motion,

undisputedly established that Artistic attempted to remedy these issues, but King
refused to permit Artistic to do so. King’s refusal to permit Artistic to correct the

alleged defects under the terms of the warranty provision does not obviate the

contract altogether — it demonstrates that a genuine issue of material fact exists

regarding the issue of damages. King failed to produce any evidence, much less

undisputed evidence, as to the cost to repair the allegedly improper installation of

the carpet or to satisfactorily install the transition pieces in order to mitigate the

amount owed under the terms of the contract.

              Based on the foregoing analysis, we find that a genuine issue of

material fact exists regarding the amount of damages, if any, to which King is

entitled.

              For all of the foregoing reasons, we find that the trial court erred in

granting King’s motion for summary judgment. King failed to meet her burden of

demonstrating that no genuine issues of material fact remained for trial, such that

she was entitled to judgment as a matter of law.

              Artistic’s first assignment of error is sustained. Our resolution of

Artistic’s first assignment of error renders the second assignment of error moot.

              Judgment reversed and remanded.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., JUDGE

SEAN C. GALLAGHER, P.J., and
EILEEN A. GALLAGHER, J., CONCUR